DETAILED ACTION

Allowable Subject Matter
Claims 1, 3-4, 6-12, 14-22 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 1, while lamp units of an outer mirror of a vehicle body, the lamp unit include a light source that emits light; a circuit board on which the light source is mounted, wherein the circuit board has a plate shape with a long side extending in a first direction, a short side extending in a second direction intersecting the first direction, and a thickness extending in a third direction intersecting the first direction and the second direction; a housing configured to have an internal space for accommodating the circuit board and be installed on an exterior of the vehicle body; and a lens configured to be attached to the housing and emit the light from the light source to an outside of the housing along the second direction, 
the housing comprises: a box-shaped portion in which the internal space is formed; and a tubular portion having an insertion hole, wherein a first distance between two opposing exterior walls of the box- shaped portion is larger than a second distance between two opposing exterior walls of the tubular portion, and wherein the first distance and the second distance extend in the third direction; and wherein the circuit board comprises an engaging portion as a part of the circuit board which engages with the housing in the internal space, wherein the housing comprises an engaged portion with which the circuit board engages in the internal space, and wherein the engaging portion engages with the engaged portion to prevent movement of the circuit board in the first direction, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:

The lamp unit, as disclosed in claim 1 above, wherein the tubular portion that protrudes from the box-shaped portion in the first direction and has the insertion hole for inserting the circuit board into the internal space along the first direction from the outside of the housing in a state in which the lens is attached to the housing, 

Claims 3, 6-12 and 14-22 are allowed for being dependent on the allowed claim 1. 

With regard to claim 4, while method for manufacturing a lamp unit of an outer mirror of a vehicle body, the method including: providing a light source that emits light; a process of attaching a lens that emits the light along a second direction from the light source to an outside of a housing to the housing of the lamp unit, the housing being provided with an internal space for accommodating a circuit board, and configuring the housing to be installed on an exterior of the vehicle body, providing the housing with a box-shaped portion in which the internal space is formed and a tubular portion having an insertion hole, and providing a first distance between two opposing exterior walls of the box- shaped portion to be larger than a second distance between two opposing exterior walls of the tubular portion, and providing the first distance and the second distance to extend in a third direction that intersects the first direction and the second direction; and 
wherein the circuit board has a plate shape with a long side extending in the first direction, a short side extending in the second direction intersecting the first direction, and a thickness extending in the third direction, wherein the circuit board comprises an engaging portion as a part of the circuit board, and the housing comprises an engaged portion, wherein the process of inserting includes inserting the circuit board into the internal space of the housing so that the engaging portion of the circuit board engages with the engaged portion of the housing in the internal space, and engaging the engaging portion with the engaged portion to prevent movement of the circuit board in the first direction, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:

The method, as disclosed in claim 4 above, wherein the tubular portion that protrudes from the box-shaped portion in a first direction and has the insertion hole, and a process of inserting the circuit board on which the light source is mounted into the internal space of the housing along a first direction from the outside of the housing through the insertion hole formed in the housing after the lens is attached to the housing, 

Claims 17-18 are allowed for being dependent on the allowed claim 4. 

With regard to claim 24, while lamp units having a light source that emits light; a circuit board on which the light source is mounted, wherein the circuit board has a plate shape with a long side extending in a first direction, a short side extending in a second direction intersecting the first direction, and a thickness extending in a third direction intersecting the first direction and the second direction; a housing configured to have an internal space for accommodating the circuit board; and a lens configured to be attached to the housing and emit the light from the light source to an outside of the housing along the second direction, 
wherein the housing comprises: a box-shaped portion in which the internal space is formed; and a tubular portion having an insertion hole wherein a first distance between two opposing exterior walls of the box- shaped portion is larger than a second distance between two opposing exterior walls of the tubular portion, and wherein the first distance and the second distance extend in the third direction, wherein the circuit board comprises an engaging portion as a part of the circuit board which engages with the housing in the internal space, wherein the housing comprises an engaged portion with which the circuit board engages in the internal space, and wherein the engaging portion engages with the engaged portion to prevent movement of the circuit board in the first direction, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:

The lamp unit, as disclosed in claim 24 above, wherein the tubular portion that protrudes from the box-shaped portion in the first direction and has the insertion hole for inserting the circuit board into the internal space along the first direction from the outside of the housing in a state in which the lens is attached to the housing, 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/Primary Examiner, Art Unit 2875